Citation Nr: 1040407	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-08 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right arm 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1969. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the RO 
which, in pertinent part, denied the Veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a right arm disorder.  The Board remanded the 
issue on appeal in November 2009 for further development of the 
record.  

The issue of entitlement to an increased rating for the 
service-connected residual scar disability of the right 
axilla has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a May 1994 rating decision, the RO denied service 
connection for a right arm injury; although notified of the 
denial and his appellate rights in a June 1994 letter, the 
Veteran did not initiate an appeal.  

3.  In a June 2004 rating decision, the RO denied the Veteran's 
request to reopen the claim for service connection for a right 
arm injury.  

4.  Evidence associated with the claims file since the May 1994 
denial, when considered by itself or in connection with evidence 
previously assembled, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection for a 
right arm injury.  




CONCLUSIONS OF LAW

1.  A May 1994 denial of the claim for service connection a right 
arm injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has not been received, the claim 
for right arm injury is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the veteran by correspondence dated in 
January 2004, March 2006, January 2009 and February 2010.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued in 
May 2010 . See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
this matter was provided in March 2006 .

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought. To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

A review of the January 2009 and February 2010 VCAA notice 
letters shows that the RO identified the bases for the denial in 
the prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  The letters advised the 
appellant that his claim was previously denied because evidence 
failed to show that he was treated for a right arm injury in 
service.  Based on the foregoing, the Board finds the notice 
requirements pertinent to the issue on appeal have been met.

The appellant has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  The Veteran's service treatment 
records, and VA records have been obtained and associated with 
his claims file. 

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
appellant has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2006)

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background and Analysis

The evidence of record at the time of the May 1994 rating action 
denying service connection for a right arm injury included the 
Veteran's service treatment records, private medical records from 
many physicians addressing the Veteran's neck and shoulder 
disabilities, without mention of the right arm; VA medical 
records addressing the same issues, and a report of a June 1992 
VA medical examination.

In the May 1994 rating action, the RO concluded the service 
treatment records were negative for a right arm injury, and 
denied the claim.  As the Veteran did not appeal that decision, 
it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence received since the May 1994 RO decision includes VA 
medical records, most of which address the Veteran's other 
disabilities not before the Board at this time.  A January 2002 
VA medical examination report noted that the Veteran had 
peripheral neuropathy involving the right arm, secondary to 
diabetes mellitus, and ulnar nerve neuritis.  In a June 2002 
addendum to the January 2002 VA medical examination, the examiner 
noted that the Veteran suffered from chronic neck pain with 
probable radiculopathy in the early 1990's; he underwent surgery 
in 1991 for decompression of the right ulnar nerve and in 1993 
underwent transposition of the right ulnar nerve due to 
peripheral pain in the right arm which was thought to be ulnar 
nerve entrapment or impingement.  The examiner then opined that 
it was more likely that the current complaints relative to 
sensation in the right upper extremity were due to either or a 
combination of both the cervical radicular symptoms, or more 
likely the ulnar nerve entrapment.  

At the time of the May 1994 rating decision, there was no medical 
evidence that the Veteran sustained a right injury or disorder in 
service. While the Veteran has argued that his right arm problems 
was incurred in service or are secondary to the service connected 
right axilla scar, the medical evidence associated with the 
claims file since May 1994, specifically, the June 2002 addendum 
to the January 2002 VA medical examination report concluded that 
current complaints relative to sensation in the right upper 
extremity were due to either or a combination of both the 
cervical radicular symptoms, or more likely the ulnar nerve 
entrapment; neither of which are service-connected disabilities.  
While the evidence submitted since May 1994 is new, this evidence 
does not address the basis for the May 1994 denial; that there is 
no evidence of a right arm injury in service; therefore, this 
evidence does not raise a reasonable possibility of 
substantiating the claim for service connection.

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim for service connection for 
hypertension has not been received. As such, the requirements for 
reopening the claim are not met, and the May 1994  denial of the 
claim remains final.  As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

ORDER

As new and material evidence has not been submitted to reopen the 
claim for service connection for a right arm injury, the claim is 
denied.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


